Citation Nr: 0912559	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  02-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for basal cell carcinoma and its residuals.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel

INTRODUCTION


The Veteran had active military duty from July 1951 to June 
1954, from July 1954 to July 1957 and from June 1958 to May 
1975, when he retired.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Albuquerque, New Mexico, 
regional office.  The claims folder was subsequently 
transferred to the Phoenix, Arizona, regional office 
(hereinafter RO).  In that decision, the RO granted service 
connection for basal cell carcinoma, left eyebrow and 
assigned a 10 percent evaluation.  The Veteran perfected an 
appeal of that decision to the Board.

In an August 2004 decision, the Board, in pertinent part, 
remanded the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for basal cell carcinoma 
of the left eyebrow for additional development.  In a 
subsequent Supplemental Statement of the Case (SSOC) dated in 
October 2005, the RO denied the Veteran's claim for an 
initial disability evaluation in excess of the 10 percent.  

The issue was returned to the Board for further appellate 
consideration.  The Board denied the Veteran's appeal by 
decision dated in June 2006.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in February 2008, the Court remanded this 
matter to the Board for compliance with the instructions 
included in the February 2008 Joint Motion for Remand.  In 
light of the Joint Remand upon which the Court Order was 
based, the Board has described the issue as shown on the 
first page of this decision.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2004.  A transcript of the hearing is associated with the 
claims folders.

The Veteran's attorney has raised the matter of a total 
disability evaluation due to individual unemployability 
(TDIU).  As the matter of a TDIU has not been adjudicated by 
the RO it is not properly before the Board and is referred to 
the RO for appropriate action.  

The Board further notes that the Veteran's attorney has 
requested that the Board consider the Veteran's entitlement 
to service connection for his non-cancerous or pre-cancerous 
skin lesions.  That claim, however, has not been developed 
for appellate purposes and is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Veteran contends that he is entitled to an initial 
disability evaluation in excess of 10 percent for residual 
scars from removal of basal cell carcinoma to include both 
eyebrows and left ear.

In March 2009 the Board received evidence, relevant to the 
Veteran's claim for an initial increased rating, in response 
to a December 2008 letter from the Board to the Veteran's 
attorney informing of the opportunity to submit additional 
argument and/or evidence in support of the Veteran's appeal.

The medical evidence received, in pertinent part, reveals 
that in June 2007 the Veteran underwent a surgical procedure 
to remove basal cell carcinoma of the right pinna.

After reviewing the additional evidence, the Board finds that 
the medical evidence of record is insufficient for the Board 
to render a decision on the issue of an initial disability 
rating for residual scarring from basal cell carcinoma.  
Therefore, a new VA dermatological examination should be 
ordered. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
dermatological examination for the purpose 
of determining the current status of his 
service-connected basal cell carcinoma and 
its residuals.  The claims folder should 
be made available to the examiner for 
review.  

Following a review of the relevant medical 
records in the claims folder, the examiner 
is requested to specifically examine the 
Veteran and determine whether there is 
visible or palpable tissue loss in the 
head, face or neck, and either gross 
distortion or asymmetry of one or more 
features or paired sets of features, and 
how many if more than one, as a result of 
basal cell carcinoma.  

For each area affected by basal cell 
carcinoma, the examiner is also requested 
to determine if there are one or more 
characteristics of disfigurement of the 
head, face or neck.  

The examiner is instructed that 
characteristics of disfigurement include; 
(1) scar 5 or more inches in length, (2) 
scar at least one-quarter inch wide at the 
widest part, (3) surface contour of scar 
elevated or depressed on palpation, (4) 
scar adherent to underlying tissue, (5) 
skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches, (6) skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 
square inches, (7) underlying soft tissue 
missing in an area exceeding 6 square 
inches, (8) skin indurated and inflexible 
in an area exceeding 6 square inches. 

The examiner should also determine if the 
residual scars from removal of basal cell 
carcinoma are deep or superficial and 
whether they are unstable or are painful 
on examination.  The examiner should 
provide a complete rationale for any 
opinion offered.

2.  The RO should then readjudicate the 
Veteran's claim for an initial disability 
evaluation in excess of 10 percent for 
residual scars from removal of basal cell 
carcinoma.  In readjudicating the 
Veteran's claim the RO should consider any 
period of hospitalization the Veteran may 
have had during the surgical procedure to 
remove basal cell carcinoma from the right 
ear.

Specifically the RO should consider that 
this case involves the initial rating of 
the Veteran's service connected disability 
from January 1996 to present and that 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Additionally, both the old and new 
regulations pertaining to rating skin 
disorders should be considered, as 
appropriate.  If the benefit sought on 
appeal remains denied, the Veteran and his 
attorney should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the Veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



